                 Case 20-10343-LSS              Doc 640       Filed 05/15/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                           Jointly Administered
                          Debtors.
                                                           Ref. Docket Nos. 17, 161, 164, 166, 316, 388, & 617


                   NOTICE OF FILING OF REVISED MEDIATION ORDER

         PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.       On February 18, 2020, the Debtors filed the Debtors’ Motion for Entry of an

Order (I) Appointing a Judicial Mediator, (II) Referring Certain Matters to Mandatory

Mediation, and (III) Granting Related Relief [Docket No. 17] (the “Mediation Motion”). 2

Attached as Exhibit A to the Mediation Motion was a proposed order granting the relief

requested (the “Initial Proposed Order”).

         2.       On May 4, 2020, the Debtors filed the Debtors’ Motion for Leave to File Reply in

Support of Their Motion for Entry of an Order (I) Appointing a Judicial Mediator, (II) Referring

Certain Matters to Mandatory Mediation, and (III) Granting Related Relief [Docket No. 617]

(the “Motion for Leave”). Attached as Exhibit A to the Motion for Leave was a reply in support

of the Mediation Motion (the “Reply”). Attached as Exhibit A to the Reply was a revised

proposed order granting the relief requested in the Mediation Motion (the “Revised Proposed

Order”).

1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Mediation Motion.
             Case 20-10343-LSS       Doc 640       Filed 05/15/20   Page 2 of 3




       3.     Since the filing of the Reply, the Debtors have obtained form agreements (the

“Form Agreements”) for Mediators Paul Finn, Eric Green, and Timothy Gallagher.

       4.     Attached hereto as Exhibit A is a further revised proposed order granting the

relief requested in the Mediation Motion (the “Further Revised Proposed Order”), inclusive of

the Form Agreements.

       5.     Attached hereto as Exhibit B is a redline comparing the Further Revised

Proposed Order with the Revised Proposed Order.



                        [Remainder of Page Intentionally Left Blank]




                                             -2-
            Case 20-10343-LSS   Doc 640    Filed 05/15/20   Page 3 of 3




Dated: May 15, 2020                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Eric W. Moats
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 425-4664
                                   Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            emoats@mnat.com
                                            ptopper@mnat.com
                                   – and –
                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com

                                   CO-COUNSEL AND PROPOSED COUNSEL TO
                                   THE DEBTORS AND DEBTORS IN POSSESSION




                                     -3-
